03/16/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allison Tulino on 03/16/2021.

The application has been amended as follows: 
Claims 1-4 are canceled.


Allowable Subject Matter
Claims 5-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 5, the prior art of record fails to teach, provide or suggest along the groove, a first portion of the root area forms a transition from the transverse web to the at least one clamping spring and a second portion of the root area, that is adjacent to the first portion, forms a transition from the transverse web to the side web, 

The following is an examiner’s statement of reasons for allowance: regarding claim 11, the prior art of record fails to teach, provide or suggest such that the first portion of the root area forms a transition from the transverse web to the at least one clamping spring, wherein a second portion of the root area, that is adjacent to the first portion, forms a transition from the transverse web to the side web, wherein the sheet metal part is arched in the transition from the transverse web to the at least one clamping spring and is arched in the transition from the transverse web to the side web, wherein the sheet metal part has a first arch and a second arch in the root area, and wherein the first arch and the second arch protrude in opposite directions from each other combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 15, the prior art of record fails to teach, provide or suggest in the root area, a first arch and a second arch connect the transverse web and the clamping spring, the first arch and the second arch being oriented to protrude in opposite directions from each other, and wherein, in the root area, the first arch and a third arch connect the transverse web and the side web, the first arch and the third arch being oriented to protrude in opposite directions from each other combined with the remaining limitations of the base claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARCUS E HARCUM/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831